DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the APA (Admitted Prior Art as described in the applicants’ specification on page 2, liens 10-20) in view of Grinshpun (US 3862560).  APA discloses a conventional dynamic contact heat transfer simulation device for rolling heavy-load deformation zone.  The conventional dynamic contact heat transfer simulation device comprising a thermal insulation cover, a hydraulic cylinder, a control relay, a pressure sensor, a pressure-adjustable fixed cold end, a thermocouple, a control system, and a data acquisition system, a heating furnace, a motor, a rotating chuck, a temperature-adjustable heat-conducting rod, a connecting mechanism, a temperature-measuring slip ring mechanism, a speed- adjustable rotating hot end, a moving chuck and a cooling pipe; wherein the heating furnace is used for heating the temperature-adjustable heat-conducting rod, and a temperature rise curve of the heating furnace is controlled by the control system; a first end of the temperature-adjustable heat-conducting rod is clamped on the rotating chuck, and the rotating chuck is connected with the motor; a second end of the temperature-adjustable heat-conducting rod is connected to the speed- adjustable rotating hot end through the connecting mechanism, and the motor drives the speed-adjustable rotating hot end to rotate together by driving the adjustable-temperature heat-conducting rod to rotate; the moving chuck is used to mount the pressure-adjustable fixed cold end, and the cooling tube is provided inside the moving chuck; the thermocouple installed on the pressure-adjustable fixed cold end for temperature measurement passes through the thermal insulation cover and is connected to the data acquisition system; the hydraulic cylinder is connected with the moving chuck, and the hydraulic cylinder pushes the moving chuck to drive the pressure-adjustable fixed cold end to contact with the speed-adjustable rotating hot end, and ensure a stable pressure between two specimens, the control system controls the hydraulic cylinder through a hydraulic control relay; the pressure sensor installed between the hydraulic cylinder and the moving chuck is connected to the data acquisition system; the thermocouple installed on the speed-adjustable rotating hot end for temperature measurement is slidably connected to the temperature-measuring slip ring mechanism, and transmits signals to the data acquisition system through outer ring wire of the temperature-measuring slip ring mechanism; the control system is a control device that controls the temperature rise curve of the heating furnace, and processes, calculates, and stores the data collected by the data acquisition system; the control system adopts a closed-loop control system to synchronously control cold end pressure, hot end rotation speed, contact interface lubrication flow and thermocouple acquisition, and simulate thermal conductivity law of transient temperature under different rolling speeds, pressures, cooling, lubrication and friction conditions in real time according to actual rolling conditions, while calculating contact dynamic heat transfer coefficient of the heavy-load deformation zone.  However, the APA does not teach the use of a lubricant.  Grinshpun teaches the use of a lubricant in a rolling process is old and well known in the art (See claim 2).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Grinshpun would have been recognized in the pertinent art of APA.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of APA with the lubrication as taught by Grinshpun.  Regarding claims 2 and 3, claimed particular control such as adjusting the pressure , the speed, ring mechanism, etc., the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic rolling assembly mechanics and normally has the laboratory test facilities. To optimize or select the suitable control means would be within the ability of ordinary skill in this art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 11, 2022